Citation Nr: 0938208	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969 and from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2005 
and August 2007.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.  

A hearing was held on February 3, 2005, by in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have 
degenerative disc disease at L4-5 that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Degenerative disc disease at L4-5 was not incurred in active 
service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decision in December 2003.  Nevertheless, the RO did send the 
Veteran letters in July 2003, July 2005, and October 2007, 
which did inform him about the evidence necessary to 
substantiate his claim and the division of responsibilities 
in obtaining the evidence.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the July 2005 and October 2007 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the March 2004 statement of 
the case (SOC) and the May 2004, February 2006, and July 2009 
supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2005 and October 2007 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2003, July 2005, and October 2007 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  It was also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the July 
2003, July 2005, and October 2007 letters informed him that 
it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  His records from the 
Social Security Administration (SSA) have also been obtained 
and associated with the claims file.  The Veteran was further 
provided the opportunity to testify at a hearing before the 
Board.

In addition, the Veteran was afforded VA examinations in 
October 2003 and January 2006 in connection with his claim 
for service connection.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, 
the Board finds that the January 2006 VA examination and 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the records contained in the 
Veteran's claims file.  The opinion considers all of the 
pertinent evidence of record, to include the Veteran's injury 
in service as well as the Veteran's own statements, and 
provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
degenerative disc disease at L4-5.  The Veteran's service 
treatment records from his period of service from September 
1967 to September 1969 are entirely negative for any 
complaints, treatment, or diagnosis of a back or spine 
disorder.  In fact, his August 1969 separation examination 
found his spine to be normal, as did his August 1974 
enlistment examination.  He also denied having a medical 
history of recurrent back pain at the time of the latter 
examination.

The Board does observe the Veteran's service treatment 
records showing that he sought treatment in September 1975 
with complaints of back pain during the previous week.  It 
was noted that he worked in the x-ray unit and performed a 
lot of heavy lifting.  Although the Veteran had difficulty 
standing for long periods of time, his range of motion was 
within normal limits.  Nevertheless, the remainder of the 
Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a spine or back 
disorder.  In fact, a subsequent December 1976 annual 
examination found his spine to be normal, and he denied 
having a medical history of recurrent back pain.  Although 
the Veteran did later report having occasional back pain with 
too much lifting at the time of his August 1977 separation 
examination, a clinical evaluation did not reveal any spinal 
abnormalities, and no diagnosis was rendered at that time.    

Moreover, the medical evidence of record does not show that 
the Veteran sought any treatment immediately following his 
separation from service or for many years thereafter. Thus, 
to the extent the Veteran had any symptomatology in service, 
such symptomatology would appear to have been acute and 
transitory and to have resolved prior to his separation.  
Therefore, the Board finds that degenerative disc disease at 
L4-5 did not manifest during service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
back or spine disorder, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that degenerative 
disc disease at L4-5 manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's active 
service.   The October 2003 VA examiner believed that the 
Veteran's degenerative disc disease at L4-5 was due to aging.  

Moreover, the January 2006 VA examiner reviewed the Veteran's 
claims file and performed a physical examination.  He 
observed that the Veteran had a low back injury in service 
that was consistent with a lumbar strain.  However, he also 
noted the Veteran's normal clinical evaluation at his 
separation examination and commented that x-rays would not 
have been obtained at that time because they were not 
clinically indicated.  He further stated that the current x-
rays showing mild degeneration would support the belief that 
x-rays at the time of discharge would more likely have been 
negative.  

In addition, the Veteran told the January 2006 VA examiner 
that he was seen for low back pain several years after his 
discharge, but that he did not seek care from 1983 to 1996.  
The examiner indicated that a review of the records actually 
showed that the Veteran started treatment for back problems 
following a post-service fall at work in 1996.  The examiner 
commented that low back pain due to a muscle strain was very 
common in young men and does not predispose an individual to 
future development of degenerative joint disease of the 
lumbar spine.  

Based on these findings, the January 2006 VA examiner stated 
that the Veteran had an episode of low back pain in service 
and may well have had some recurrent strain with the type of 
work he was doing despite documentation.  However, he also 
noted that the Veteran stopped active treatment by 1983 and 
did not seek any additional treatment for 13 years, which he 
provided significant support for the opinion that whatever 
injury that occurred in 1975 had resolved.  The examiner 
commented that there was no evidence to support a belief that 
whatever back symptoms were present were related to the 
episode in service and were instead more likely related to 
the activity in his daily life.  With the substantial amount 
of time between the low back symptoms in service and the 
increasing low back pain starting after the injury in 1996, 
the examiner indicated that the likelihood that the symptoms 
in service are related to his symptoms in 1996 were very 
remote, especially given the increasing symptoms after a fall 
in 1996.  The January 2006 VA examiner observed that there is 
no hard evidence that supports the fact that the Veteran's 
present symptoms are related to the 1975 incident and 
concluded that it was more likely than not that the Veteran's 
present symptoms of low back pain with degenerative joint 
disease at L4-5 are not related to his military service and 
the injury in 1975.  

There is no other medical evidence showing otherwise.  
Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for degenerative disc disease at L4-5.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a degenerative disc disease at L4-5 is not 
warranted.


ORDER

Service connection for degenerative disc disease at L4-5 is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


